Title: To Benjamin Franklin from Jane Mecom, 23 October 1781
From: Mecom, Jane
To: Franklin, Benjamin


Dear Brother
Cambridge 23 oct. 1781
I am now hear on a Visit to my Daughter who lives in this Town, and have Accidentally mett a young Gentleman who is to Sail for France in a few Days. I know it will be agreable to you to hear I am well & my Daughter in much beter Helth than Usiual, but her Husband after makeing won Successfull Voige is again in the hands of the Enemy at Halifax. She Desiers her Duty to you.
Mr John Thayer the Gentleman by whom this goes has had a liberal Education and has served in this comon welth with acceptance but now chuses to go abroad with a view of seeing the world & makeing his fortune, I have no personal Acquaintance with Him but hear He is much Esteemed in Boston, I take the Liberty to Introduce Him to my Dear Brother in hopes this won at Least of seven Leters I have wrot him since the Date of his last to me, that I have recved, will Reach his hand; If I should be so lucky & all the rest have been lost, I shall try to Recolect the contents of some of them (for I keep no coppies) which I wishd you to know, & send by some other opertunity. I am this Day going to Boston in Pursuit of a coletcion of all your works which I hear is lately come from Europe. Some of which I have been in posesion of & have lost, you will say then I dont Deserve to have them again, but may be not if you knew all the circumstances, however there is many things I never had and I can hardly help Envieng any won that Pleasure without my Pertakeing.
I left my Grand children & grat Grand children well where I comonly Reside & Expect to Return in about a fortnight. Governer Greenes wife tould me as I came a long she had Lately wrote you, there famely all well then, from yr affectionat sister
Jane Mecom
 
Addressed: His / Excellency Benjan Franklin Esqr / at / Paris
